Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 8-11 and 21 in the reply filed on 06/14/2021 is acknowledged.  The traversal is on the ground(s) that independent claims 1, 12 and 15 have been amended that are now sufficiently related such that restriction is improper.  This is not found persuasive because the restriction between Groups I and II is still proper even after the amendment as Group I requires the web portion having a curvilinear side surface which is not required by Group II while Group II requires the forming of web portion extended between adjacent ones of bosses and from outboard ones of the bosses towards outboard sides of the single-piece forging which is not required by Group I.  However, the amended claims obviates the restriction between Groups I and III and as such, that portion of restriction is withdrawn and claims 1-6 and 8-11 of Group I and claims 15-20 of Group III are being examined.  Furthermore, it is noted that Applicant has erroneously included claim 21 with Group I while the previously added claim 21 is dependent on claim 12 of Group II and as such along with the rest of claims 12-14 of Group II are withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because it is not directed to the instant method claims.
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MANUFACTURING A FLUID END BLOCK WITH INTEGRATED WEB PORTION.
	
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 17, line 1, the limitation of “The method of claim 16 further comprising forming the convex” needs to be amended to - - The method of claim 16, further comprising forming the convex - - for better consistency with the rest of the claims.
In claim 20, line 1, the limitation “The fluid end block of claim 18” needs to be amended to - - The method of claim 18 - - .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,945,362 in view of Howard et al. (US 3,914,752). 
As applied to instant Claim 1, the Claim 37 of ‘362 Patent teaches all of the limitations except for the main body being a single-piece forging of a steel alloy and that each plunger bore having internal threads.  However, Claim 42 of ‘362 Patent teaches a single-piece member formed of a steel alloy and each plunger bore having internal threads. Howard et al. teach that it is well-known for fluid end housings (10) of reciprocating pumps to be made of single-piece steel forgings (col. 2, lines 61-62, Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to employ into the Claim 37 of ‘362 Patent a single-piece steel forging for the material of the main body, as taught by Howard et al., because of the advantages of a 
Instant claim 2 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 of ‘362 Patent and Howard et al.
Instant claim 3 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 4 of ‘362 Patent and Howard et al.
Instant claim 4 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 9 of ‘362 Patent and Howard et al.
Instant claim 6 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 44 of ‘362 Patent and Howard et al.
Instant claim 8 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 4 of ‘362 Patent and Howard et al.
Instant claim 9 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 6 and 44 of ‘362 Patent and Howard et al.
Instant claim 10 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 40 of ‘362 Patent and Howard et al.
Instant claim 11 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 8 of ‘362 Patent and Howard et al.
Instant claim 15 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 of ‘362 Patent and Howard et al.

Instant claim 17 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 27 of ‘362 Patent and Howard et al.
Instant claim 18 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 4 of ‘362 Patent and Howard et al.
Instant claim 19 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 37 of ‘362 Patent and Howard et al.
Instant claim 20 is unpatentable over Claim 37 of ‘362 Patent in view of Claim 42 and 4 of ‘362 Patent and Howard et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/10/2021